Citation Nr: 0629857	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-24 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of an oblique fracture of the right (major) middle 
finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk

INTRODUCTION

The veteran had active service in the United States Army from 
October 1976 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran experiences pain and loss of functional strength 
in his right (major) middle finger resultant from residuals 
of an in-service oblique fracture.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a right 
(major) middle finger oblique fracture have been met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5226, 5229 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a February 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should an increase be granted for his claim.  
This is in full compliance with VA's duty to assist the 
veteran as amended by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
disability at issue was conducted. 38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

When a condition not listed in VA's Schedule for Rating 
Disabilities is encountered, it will be permissible for VA to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  In this regard, 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Ratings will not be assigned to organic diseases 
and injuries by analogy to conditions of functional origin.  
See 38 C.F.R. § 4.20.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

The veteran injured his right middle finger while on active 
duty with the U.S. Army.  After service, the veteran received 
service connection for residuals of this injury in a November 
1991 rating decision issued by the RO, with a 0 percent 
disability evaluation.  In January 2003, the veteran 
contended that his service-connected "right hand surgery" 
presents a condition of such severity to warrant a 
compensable evaluation under the regulatory guidelines.

The medical evidence of record indicates that the veteran 
does indeed experience a degree of disability in his right 
middle finger.  Specifically, March 2003 VA clinical reports 
indicate that the veteran had decreased grip strength in 
fingers 3-5 on his right hand and that he experienced chronic 
pain, requiring prescription of the drug trazodone. 

The veteran was afforded a comprehensive medical examination 
in May 2003 to evaluate the severity of his claimed 
condition.  In this examination, objective medical findings 
indicated range of motion limitations of minus 2 centimeters 
full flexion of the long finger to the distal palmar crease.  
Also, the veteran was shown to demonstrate a clinical 
deformity of the midshaft metacarpal fracture with associated 
metacarpal loss.  The veteran was found to experience pain in 
the entire course of the metacarpal as well as in the 
metacarpal phalangeal joint.  Grip and pinch strength were 
found to be significantly less with the right hand than with 
the left.  Lastly, radiographic reports indicated that the 
veteran had a malunited third metacarpal fracture of the 
right hand, status-post an open reduction internal fixation, 
with loss of motion of the long finger and weakness of grip 
strength.

The veteran's condition, residuals of a right middle finger 
oblique fracture, is not specifically established under the 
Diagnostic Codes and it is necessary to rate the veteran 
under an analogous provision.  The veteran is currently rated 
under Code 5229, dealing with limitation on range of motion 
for the index or long finger.  The veteran's representative 
contended in an August 2006 Travel Board hearing, that 
evaluation should also occur under Code 5226, dealing with 
ankylosis of the long finger. 

Under Code 5229, a maximum evaluation of 10 percent requires 
limitation of motion of the index finger with a gap of one 
inch (2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible or with extension of the 
index finger limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2006).

Code 5226 addresses ankylosis of the long finger, either 
unfavorable or favorable, and provides a maximum disability 
evaluation of 10 percent for the dominant hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5226 (2006).

In light of the above regulatory guidelines, the Board 
considers a rating under 5229 to be most appropriate.  
Specifically, at no time has the veteran alleged or been 
diagnosed with ankylosis, making a rating under 5226 
inappropriate.  The veteran has, however, shown limitations 
on range of motion of his right middle finger and thus should 
be rated under this criteria.  

The medical evidence of record does not support a finding on 
limitation of motion to fall within a compensable level as 
regards the veteran's right middle finger.  The medical 
evidence has, however, shown that the veteran experiences 
pain in his middle finger, reducing his strength and grip, 
and that he requires medication to control it.  The Board 
notes that if there is evidence shown of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time, the veteran may be 
entitled to a higher disability rating.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 - 207 (1995).  Here the veteran has 
shown weakened movement and chronic pain due to the residuals 
of his right middle finger fracture.  As such, the Board will 
assign a rating of 10 percent, equivalent to the maximum 
allowable rating for loss of range of motion as regards the 
veteran's right middle finger condition. The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. § 5107.


ORDER

Entitlement to a 10 percent evaluation for residuals of an 
oblique fracture of the right (major) middle finger is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


